El Juez Asociado Señor Aldrey,
emitió la opinión del tribunal.
Pedro A. de Castro presentó demanda en juicio ordinario ante el tribunal inferior el día 22 de agosto de 1923 contra Carmen Silvia Aybar Mendoza, representada por su padre con patria potestad llamón S. Aybar, alegando sustancial-mente que la demandada es una menor de edad que se en-cuentra bajo la patria potestad de su padre: que por escri-tura pública de 15 de febrero de 1921 el padre de dicba me-nor compró al demandante un solar con casa que se describe en la demanda por precio de $2,500 de los cuales entregó $1,800 en el acto del otorgamiento de la escritura y garan-tizó al vendedor la diferencia de $700 por medio de una hi-poteca que constituyó sobre la misma finca que compraba: que en aquel mismo acto el comprador adjudicó la finca a su dicha hija menor de edad con todas sus pertenecencias, usos y servidumbres y cuanto le era anexo; que el registrador de la propiedad inscribió la adjudicación hecha a favor de la menor pero se negó a inscribir la hipoteca constituida sobre la finca: que la hipoteca se hizo por el plazo de dos años que vencieron el 15 de febrero de 1923, a pesar de lo cual no ha sido pagada por la menor adjudicataria ni por otra persona en su nombre, y que al efectuarse la compra-*447venta se convino entre el vendedor y el comprador que en ■caso de reclamación judicial tendrá que pagarse además una ■suma adicional de $150 para costas, gastos y honorarios de abogado. Por estas alegaciones se pidió sentencia contra la •demandada por los $700 reclamados más los intereses de mora y $150 para costas, gastos y honorarios de abogado.
La menor demandada alegó que la demanda no aduce hechos determinantes de la acción ejercitada, cuestión que ■es la única a decidir en este recurso pues si bien se alega otro motivo de error es el mismo antes mencionado expuesto en otra forma.
Entendemos que el tribunal inferior no cometió error al ■desestimar dicha excepción porque alegándose en la demanda que el padre de la menor garantizó con hipoteca el precio aplazado de la finca, que la adjudicó a su hija y que esa ad-judicación ha sido inscrita en el registro de la propiedad a favor de la menor, se ha creado una relación entre el ven-dedor y la adjudicataria de ]a finca hipotecada de pagar la deuda con la cual le fue trasmitida la finca. Desde el mo-mento en que la menor adjudicataria aceptó la finca con ese .gravamen, como lo demuestra que fuera inscrita a su nom-bre, se estableció esa relación jurídica de pagar al acreedor la hipoteca constituida en garantía del precio aplazado.
Constituida la hipoteca por el comprador y trasmitida la finca con ese gravamen a la demandada, la acción del acree-dor para cobrar el precio aplazado garantizado con hipoteca es contra la actual dueña de la finca y no contra el compra-dor que constituyó la hipoteca. En otras palabras, habién-dose adjudicado a la menor una finca hipotecada viene obli-gada a responder del precio de la hipoteca. Quizás podría surgir alguna cuestión si se tratara de cobrar personalmente a la menor la deuda porque la finca hipotecada no cubra el valor de la hipoteca pero este no es el caso ahora.
Es cierto que la hipoteca no está inscrita en el registro de la propiedad por lo que en lugar de un juicio ejecutivo *448se sigue un procedimiento ordinario para su cobro pero el hecho de que no esté inscrita en nada afecta a la menor de-mandada que recibió la finca con esa hipoteca.
Por las razones expuestas la sentencia apelada debe ser confirmada.
El Juez Asociado Sr. Wolf no intervino en la resolución de este caso.
El Juez Asociado Sr.' Hutchison disintió.